DETAILED ACTION
Pending Claims
Claims 1, 4-9, and 14-25 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Response to Amendment
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 1, 4-9, and 14-20 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) has been overcome by amendment.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) and Iwaya et al. (WO 2015/141347 A1) has been rendered moot by the cancellation of this claim.  
The rejection of claims 21-24 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) and Iwaya et al. (WO 2015/141347 A1) has been overcome by amendment.  

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 features: (C) a latent curing accelerator including at least either one of an imidazole compound or a tertiary amine.  Claim 25 attempts to further limit claim 1 with: the component (C) includes a reaction product of an amine compound and an epoxy compound.  The .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9,  and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) and Kumano et al. (US 2016/0289237 A1 or WO 2015/080241 A1).  Note: all citations of Kumano et al. are directed to the equivalent US publication.
Regarding claims 1, 6, 9, 14, and 17-20, Sato et al. disclose: (1) a resin composition (paragraph 0004; see also paragraphs 0021-0026) comprising:
(A) an epoxy resin (paragraphs 0005-0006; see also paragraph 0021);
(B) a thiol compound (paragraphs 0007-0010; see also paragraph 0022); and
(C) a latent curing accelerator (paragraphs 0011-0013) including at least one of an imidazole compound or a tertiary amine (paragraph 0011; see also paragraph 0023: imidazole compounds);
(9) a semiconductor device comprising a cured product of the resin composition (paragraphs 0017-0019);
(6) an adhesive comprising the resin composition (paragraphs 0017-0019); 
(14) a semiconductor device comprising a cured product of the adhesive (paragraphs 0017-0019);
(17) a semiconductor device comprising at least two adherends (paragraphs 0017-0018) formed of at least one material selected from the group consisting of engineering plastics, ceramics, and metals (paragraph 0018: see ceramic, polyimide, polycarbonate, epoxy), the adherends being bonded with the cured product of the adhesive (paragraph 0018);
(19) wherein the engineering plastic is at least one selected from the group consisting of liquid crystal polymers, polycarbonates, polyimides, polyamides, polyamideimides, polyetherimides, and epoxy resins (paragraph 0018: see polyimide, polycarbonate, epoxy)
(18) wherein the engineering plastic is a super engineering plastic (paragraph 0018: see polyimide); and (20) wherein the super engineering plastic is at least one selected from the group consisting of amorphous polyarylate, polysulfone, polyethersulfone, polyphenylene sulfide, polyether ketone, polyimide, polyetherimide, polyamideimide, fluororesin, and liquid crystal polymer (paragraph 0018: see polyimide).
Saito et al. fail to disclose (1) a combination of (B) a thiol compound represented by the following general formula (1)

    PNG
    media_image1.png
    156
    306
    media_image1.png
    Greyscale

1, R2, R3 and R4 are each independently hydrogen or CnH2nSH (wherein n is 2 to 6), at least one of R1, R2, R3 and R4 is CnH2nSH (wherein n is 2 to 6)); and (b) a polyfunctional thiol compound represented by the following general formula (4)

    PNG
    media_image2.png
    191
    373
    media_image2.png
    Greyscale
.
Rather, Sato et al. disclose that their thiol compound “is not particularly limited as long as it is a compound having two or more mercapto groups in the molecule” (see paragraph 0007).  These include combinations of thiol compounds (see paragraph 0008), with a preference for those having a SH equivalence (molecular weight divided by the number of SH groups) of 36 to 600 to ensure adequate adhesive strength (see paragraph 0009).  In light of this:
Matson demonstrates that the instantly claimed thiol compound (B) (see paragraphs 0004, 0043-0052, 0109-0111 & 0130-0135) is recognized in the art as a suitable thiol compound (SH equivalence of approximately 119) for curable epoxy-based formulations, including adhesives (see paragraph 0096); and
Kumano et al. demonstrate that the instantly claimed thiol compound (b) (see Figure 3; paragraphs 0259-0263) is recognized in the art as a suitable thiol compound (SH equivalence of approximately 96) for curable epoxy-based formulations, including adhesives (see paragraphs 0040, 0160, & 0218; Example 5 in paragraphs 0274 & 0278-0279).
prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Sato et al. with the instantly claimed thiol compounds (B) and (b) because: (a) Sato et al. disclose that their thiol compound “is not particularly limited as long as it is a compound having two or more mercapto groups in the molecule;” (b) the thiol component of Sato et al. embraces combinations of thiol compounds, with a preference for those having a SH equivalence (molecular weight divided by the number of SH groups) of 36 to 600 to ensure adequate adhesive strength; (c) Matson demonstrates that the instantly claimed thiol compound (B) is recognized in the art as a suitable thiol compound (SH equivalence of approximately 119) for curable epoxy-based formulations, including adhesives; (d) Kumano et al. demonstrate that the instantly claimed thiol compound (b) is recognized in the art as a suitable thiol compound (SH equivalence of approximately 96) for curable epoxy-based formulations, including adhesives; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 4, the combined teachings of Sato et al., Matson, and Kumano et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (4) wherein an amount of component (B) is 5 to 80 parts by mass based on 100 parts by mass of total amount of the thiol compounds as component (B) and component (b).  However, the primary teachings of Sato et al. appear to embrace any relative amounts of these materials, so long as the overall amount of polythiol satisfies their thiol to epoxy equivalent ratio of 0.5/1.5 to 1.5/0.5 (see paragraph 0010).  Furthermore, the skilled artisan would have obviously envisaged the instantly (50 mass parts of (B) and 50 mass parts of (b)) of thiols having the same function as a hardener for the epoxy resin.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. with the instantly claimed relative amounts of (B) and (b) because: (a) the primary teachings of Sato et al. appear to embrace any relative amounts of these materials, so long as the overall amount of polythiol satisfies their thiol to epoxy equivalent ratio of 0.5/1.5 to 1.5/0.5.  Furthermore: (b) the skilled artisan would have obviously envisaged the instantly claimed ratio because this ratio embraces an equal mass parts blend (50 mass parts of (B) and 50 mass parts of (b)) of thiols having the same function as a hardener for the epoxy resin.  
Regarding claim 5, the combined teachings of Sato et al., Matson, and Kumano et al. are as set forth above and incorporated herein.  They fail to explicitly disclose a composition: (5) which is curable at 80°C in 1 hour.  However, the skilled artisan would have expected the composition resulting from the combined teachings to Sato et al., Matson, and Kumano et al. to obviously embrace embodiments capable of curing under these conditions because the composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings to Sato et al., Matson, and Kumano et al. to obviously embrace embodiments capable of curing under the instantly claimed conditions because the composition (and amounts thereof) of the claimed invention.
Regarding claims 7 and 15, the combined teachings of Sato et al., Matson, and Kumano et al. are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose: (15) a semiconductor device comprising a cured product of the resin composition (see paragraphs 0017-0019).  They fail to explicitly disclose: (7 & 15) a sealing material comprising the resin composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the cured composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. appears to be capable of functioning as a sealing material because the cured composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claims 8 and 16, the combined teachings of Sato et al., Matson, and Kumano et al. are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose: (16) a semiconductor device comprising a cured product of the resin composition (see paragraphs 0017-0019).  They fail to explicitly disclose: (8 & 16) a dam agent comprising the resin composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant dam agent because the cured composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1), Kumano et al. (US 2016/0289237 A1 or WO 2015/080241 A1), and Iwaya et al. (WO 2015/141347 A1).  
Note: equivalent publication US 2017/0073459 A1 is being used as a translation document for Iwaya et al.  Accordingly, all citations of Iwaya et al. are directed to the equivalent US publication.

Regarding claims 21-24, the combined teachings of Sato et al., Matson, and Kumano et al. are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose a semiconductor device including their epoxy-based composition (see paragraphs 0017-0019).  However, they fail to explicitly disclose: (21-24) an image sensor module comprising the semiconductor device.
Iwaya et al. disclose a similar epoxy-based composition formulated with a thiol component and a curing accelerator (see Abstract).  Similar to Sato et al., they disclose that their composition is suitable for use as an adhesive, including in semiconductor applications (see paragraphs 0001 & 0058-0059).  Iwaya et al. demonstrate that this type of epoxy-based formulation is also recognized in the art as suitable for use in image sensor modules (see prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. in the instantly claimed image sensor module (comprising a semiconductor device) because: (a) the primary teaching of Sato et al. disclose a semiconductor device including their epoxy-based composition; (b) Iwaya et al. disclose a similar epoxy-based composition formulated with a thiol component and a curing accelerator; (c) similar to Sato et al., Iwaya et al. disclose that their composition is suitable for use as an adhesive, including in semiconductor applications; (d) Iwaya et al. demonstrate that this type of epoxy-based formulation is also recognized in the art as suitable for use in image sensor modules; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 25, the combined teachings of Sato et al., Matson, and Kumano et al. are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose an exemplary embodiment formulated with bisphenol A type epoxy resin (see paragraph 0021).  This embodiment does not feature: (25) (A) a mixture of bisphenol A type epoxy resin and bisphenol F type epoxy resin.  However, the general teachings of Sato et al. contemplate the use of bisphenol A type epoxy resins, bisphenol F type epoxy resins, and combinations of epoxy resins (see paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the 
The exemplary embodiment of Sato et al. is formulated with an encapsulated imidazole latent curing accelerator “Novacure HX3941HP” (see paragraph 0023).  The chemical nature of this commercial product is not immediately clear.  Accordingly, Sato et al. fail to explicitly disclose: (25) (C) a reaction product of an amine compound and an epoxy compound.  In light of this, the supporting teachings of Iwaya et al. demonstrate that “Novacure HX3941HP” is either the instantly claimed reaction product or that “Novacure HX3941HP” and the instantly claimed reaction product are recognized in the art as equivalent latent curing accelerators for this type of epoxy-based formulation (see paragraph 0029).  Furthermore, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Sato et al., Matson, and Kumano et al. with a reaction product of an amine compound and an epoxy compound because: (a) the exemplary embodiment of Sato et al. is formulated with an encapsulated imidazole latent curing accelerator “Novacure HX3941HP”; (b) the chemical nature of this commercial product is not immediately clear; (c) the supporting teachings of Iwaya et al. demonstrate that “Novacure HX3941HP” is either the instantly claimed reaction product or that “Novacure HX3941HP” and the instantly claimed reaction product are prima facie obvious.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that the instantly claimed combination of materials (as amended) leads to unexpected results in terms of initial peel strength and peel strength after moisture resistance test (see pages 7-8 of the response).  Specifically, Applicant points to Examples 7 and 9 in Table 1, where Example 7 is formulated with a (b) component of formula (3) (corresponding to the supporting teachings of Iwaya et al.), and Example 9 is formulated with the instantly claimed (b) component of formula (4).  Both of these examples are presented as inventive examples – not comparative examples, and the use of these (b) components is the only difference between Examples 7 and 9, which isolates the (b) component variable.  It is true that Example 9 has better peel strength values (initial and after moisture resistance test) than Example 7.  However, this peel strength improvement does not appear to rise to the level of superior performance because: (a) both sets of peel strength values are considered inventive in Table 1; and (b) Example 5 in Table 1 shows that peel strength values similar to those of Example 9 can also be achieved using the (b) component of formula (3).  Furthermore, the isolation of the (b) component variable in Examples 7 and 9 appears to reflect the influence of SH equivalence on adhesion strength, as discussed by Sato et al. (see paragraph 0009).  Accordingly, this peel strength improvement would not have necessarily been considered unexpected.
(C), a single set of relative amounts of (A), (B), (b), and (C), a single relative amount of (B) and (b), and a single SH:epoxy ratio (relative amounts of (B)+(b)/(A)).  The scope of independent claim 1 is open to: any epoxy resin, any imidazole compound or tertiary amine (C), any relative amounts of (A), (B), (b), and (C), any relative relative amount of (B) and (b), and any SH:epoxy ratio (relative amounts of (B)+(b)/(A)).  This single comparison fails to show or even suggest that this improvement would exist over the full scope of the claimed invention.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 10, 2022